 BRYAN SCHRODER
 United States Attorney

 CHRISTOPHER D. SCHROEDER
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: christopher.schroeder@usdoj.gov

 Attorneys for Plaintiff


                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                        )   No. 3:21-cr-00023-JMK-DMS
                                                  )
                           Plaintiff,             )   COUNTS 1, 2, AND 3:
                                                  )   DISTRIBUTION OF A CONTROLLED
        vs.                                       )   SUBSTANCE
                                                  )    Vio. of 21 U.S.C. § 841(a)(1), (b)(1)(C)
 TROY MILLS,                                      )
                                                  )   COUNTS 4 AND 5:
                           Defendant.             )   FELON IN POSSESSION OF A FIREARM
                                                  )     Vio. of 18 U.S.C. § 922(g)(1) and
                                                  )   924(a)(2)
                                                  )
                                                  )   CRIMINAL FORFEITURE
                                                  )   ALLEGATION:
                                                  )    18 U.S.C. § 924(d)(1)


                                        INDICTMENT

       The Grand Jury charges that:

                                            COUNT 1

       On or about April 17, 2020, within the District of Alaska, the defendant, TROY MILLS,

did knowingly and intentionally distribute a controlled substance, to wit: a mixture or substance

containing a detectable amount of heroin.



       Case 3:21-cr-00023-JMK-DMS Document 2 Filed 02/18/21 Page 1 of 4
       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                                             COUNT 2

       On or about May 21, 2020, within the District of Alaska, the defendant, TROY MILLS,

did knowingly and intentionally distribute a controlled substance, to wit: a mixture or substance

containing a detectable amount of heroin.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                                             COUNT 3

       On or about June 4, 2020, within the District of Alaska, the defendant, TROY MILLS, did

knowingly and intentionally distribute a controlled substance, to wit: a mixture or substance

containing a detectable amount of heroin and a mixture or substance containing a detectable

amount of methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                                             COUNT 4

       On or about July 29, 2020, within the District of Alaska, the defendant, TROY MILLS,

knowing that he had been convicted of a crime punishable by imprisonment for a term exceeding

one year, did knowingly possess, in and affecting interstate and foreign commerce, firearms and

ammunition, to wit: a .40 Beretta pistol.

                                             Convictions

Conviction Date              Offense                       Court                   Case No.

February 10, 2012         Felony DUI               Alaska Superior Court        3AN-11-13012CR

                       Felon in Possession      United States District Court,
October 13, 2015                                                                 3:15-cr-00016
                          of a Firearm               District of Alaska

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).




                                  Page 2 of 4
       Case 3:21-cr-00023-JMK-DMS Document 2 Filed 02/18/21 Page 2 of 4
                                             COUNT 5

       On or about July 30, 2020, within the District of Alaska, the defendant, TROY MILLS,

knowing that he had been convicted of a crime punishable by imprisonment for a term exceeding

one year, did knowingly possess, in and affecting interstate and foreign commerce, firearms, to

wit:

   1. a .223 caliber Aero Precision Rifle,

   2. a .40 caliber Sig Sauer pistol, and

   3. a .40 Beretta pistol.

                                         Prior Convictions

Conviction Date               Offense                        Court                     Case No.

February 10, 2012          Felony DUI              Alaska Superior Court          3AN-11-13012CR

                       Felon in Possession      United States District Court,
October 13, 2015                                                                    3:15-cr-00016
                          of a Firearm               District of Alaska

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                           CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Counts 4 and 5 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. § 924(d)(1).

       Upon conviction of the offenses in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) as set

forth in Counts 4 and 5 of this Indictment, the defendant, TROY MILLS, shall forfeit to the United

States of America any firearm or ammunition involved in or used in any knowing commission of

the offenses. The property to be forfeited includes, but is not limited to, the following:

   1. .223 caliber Aero Precision Rifle, serial number M40158322, and associated ammunition.

   2. .40 Beretta pistol, serial number PY140791, and associated ammunition.




                                  Page 3 of 4
       Case 3:21-cr-00023-JMK-DMS Document 2 Filed 02/18/21 Page 3 of 4
        All pursuant to 18 U.S.C. § 924(d)(1) and Rule 32.2(a) of the Federal Rules of Criminal

Procedure.

        A TRUE BILL.



                                            s/ Grand Jury Foreperson
                                            GRAND JURY FOREPERSON



s/ Kyle Reardon for
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


Date:      February 17, 2021




                                   Page 4 of 4
        Case 3:21-cr-00023-JMK-DMS Document 2 Filed 02/18/21 Page 4 of 4
